Title: Ezra Stiles Ely to Thomas Jefferson, 14 June 1819
From: Ely, Ezra Stiles
To: Jefferson, Thomas


          
             Venerable Man,
             Philadelphia June 14th, 1819.
          
          Permit a young Philosopher, to present a veteran with a copy of his “Conversations on the Science of the Human Mind.” If you have leisure to read the little book, which I send you through the mail, I hope it will afford you some philosophical recreation. Were you not continually plagued with such things, I should solicit the expression of your opinion upon it.
          
          Possibly it may be of some use, to the already celebrated University, of which you are the father. I am, dear Sir, a Presbyterian, a Calvinist, and a man of common sense: I can, therefore, respect and esteem a literary man, of distinguished talents, & usefulness to his country, however I may differ from him, even in important theological opinions.
          
             Ezra Stiles Ely.
          
        